Appeal from a decision of the Workmen’s Compensation Board, filed June 23, 1977, which affirmed a referee’s decision finding that the claim for compensation was timely filed under section 28 of the Workmen’s Compensation Law. The board found: "the payment made to the claimant for one month after the accident was an advance payment of compensation. The claimant was hospitalized for the period February 5 to February 14 during which period payment was being made. The trip undertaken was at the behest and inured to the benefit of the employer. Payment made to the claimant was not for work rendered nor was it vacation pay due to the claimant. The employer was aware of the severity of claimant’s condition and continued to pay her salary, thereby constituting an advance payment of compensation to toll the application of Section 28.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to respondents filing briefs. Mahoney, P. J., Kane, Main, Larkin and Mikoll, JJ., concur.